In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                        No. 07-19-00244-CR


                              JOHN HERNANDEZ, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 47th District Court
                                      Potter County, Texas
                Trial Court No. 75,026-A-CR, Honorable Dan L. Schaap, Presiding

                                      September 30, 2020

                                MEMORANDUM OPINION
                           Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, John Hernandez, appeals his conviction for driving while intoxicated,

third offense or more.1 Appellant’s punishment was enhanced to that of a first degree

felony by virtue of two prior felony convictions.2 The jury sentenced appellant to sixty

years’ imprisonment in the Institutional Division of the Texas Department of Criminal

Justice. Through two issues, appellant challenges the sufficiency of the evidence to




      1   See TEX. PENAL CODE ANN. §§ 49.04, 49.09(b)(2) (West Supp. 2019).
      2
          See TEX. PENAL CODE ANN. § 12.42(d) (West 2019).
support his conviction and contends that his sentence is grossly disproportionate to his

crime. We affirm the judgment of the trial court.


                                        Background


       Around 8:30 p.m. on November 12, 2017, Texas Department of Public Safety

Trooper Richard Atkinson investigated a one-vehicle accident at Interstate 40 and Hope

Road in Potter County. When Atkinson arrived at the scene, he observed a pickup truck

with damage to the driver’s side window. The truck was in the bar ditch, stopped against

a barbed wire fence. He also noticed that a nearby yield sign had been knocked down.

Atkinson approached the truck as appellant exited the vehicle from the passenger side.

Appellant was the sole occupant of the truck. Atkinson asked appellant if he was injured

and he responded that he was okay. Appellant told Atkinson that he had been driving the

vehicle and that he was waiting for a friend to give him a ride. During this interaction with

appellant, Atkinson noted that appellant emitted a “strong odor of an alcoholic beverage.”


       Atkinson determined that he needed to administer field sobriety tests on appellant.

The first test he administered was the horizontal gaze nystagmus (HGN) test. According

to Atkinson, appellant could not follow his instructions and the HGN test could not be

completed. Next, Atkinson administered the walk-and-turn test. Atkinson asked appellant

to take nine steps, heel to toe, keeping his arms down to his side, and then turn around

and walk back nine steps touching his heel to his toe. According to Atkinson, appellant

performed poorly on the walk-and-turn test: appellant swayed back and forth as Atkinson

demonstrated the test; he lost his balance on the third step, stumbling to his right; he took

ten steps instead of nine; he did not keep his arms down; and he did not walk in a straight

line. Finally, Atkinson administered the one-leg-stand test. In that test, appellant was
                                             2
asked to hold one leg up approximately six inches off the ground and count until he was

told to stop. Appellant was unable to hold his leg up and he could not count to six. At the

conclusion of the field sobriety tests, appellant remarked, “So I’m drunk.” Because the

field sobriety tests reflected that appellant was intoxicated, Atkinson placed appellant

under arrest for DWI.


       After placing appellant under arrest, Atkinson read appellant his Miranda rights and

the standard DIC-24 statutory warnings and verified that appellant understood his rights.

Atkinson asked appellant to give a breath sample and appellant agreed.              Before

transporting appellant to the jail to obtain his breath sample, Atkinson was required to

take appellant to a local hospital to be cleared by medical personnel due to his

involvement in a motor vehicle accident. On the way to the hospital, appellant asked

Atkinson multiple times to change his charge to public intoxication instead of DWI.


       Appellant was cleared at the hospital and he arrived at the jail approximately two

hours after the accident.    When Atkinson asked appellant to provide his breath for

analysis, appellant changed his mind and refused to give his breath sample. At that time,

Atkinson determined that it would be impractical to obtain a warrant and a blood sample

due to the passage of time from the accident and the length of time that it would take to

find a judge to obtain a warrant.


       Appellant was indicted for DWI, third or more, and the indictment specifically

alleged he had two prior DWI convictions: (1) a February 5, 1993 conviction in cause

number 9001-B10440-CR of the 242nd District Court of Hale County, Texas; and (2) a

December 21, 2001 conviction in cause number 8927-C of the 251st District Court of



                                            3
Randall County, Texas.3 The indictment also sought to enhance appellant’s punishment

based on two prior felony convictions, the first for a felony DWI and the second for

possession of a controlled substance.


        At trial, the above facts were elicited, and the State introduced a dashcam video

of Trooper Atkinson’s encounter with appellant from his patrol car. The video showed the

events from the time that Atkinson arrived on the accident scene until appellant was

booked at the Potter County Jail.


        The jury found appellant guilty of the offense of driving while intoxicated, three or

more.       At the punishment phase, appellant pled true to two punishment-enhancing

allegations. The State introduced a stipulation of appellant’s multiple prior convictions,

including six convictions for DWI. Appellant presented mitigation evidence through the

testimony of several of his friends. Appellant was described as a “hell of a guy,” a hard-

working businessman who would “give the shirt off his back to you,” and a “good person

that would help anybody in trouble.”


        The jury assessed appellant’s punishment at sixty years’ imprisonment in the

Institutional Division of the Texas Department of Criminal Justice.


        Appellant presents two issues by his appeal.                      His first issue challenges the

sufficiency of the evidence to support his conviction. By his second issue, appellant

contends that his sentence is grossly disproportionate to the offense.




        3
            At trial, appellant stipulated to the two felony DWIs in the indictment.
                                                         4
                                         Analysis


      The standard we apply in determining whether the evidence is sufficient to support

a conviction is the standard set forth in Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (1979). See Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010). Under that standard, we consider all the evidence in the light most favorable

to the verdict and determine whether, based on the evidence and reasonable inferences

therefrom, a rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt. Jackson, 443 U.S. at 319; Queeman v. State, 520 S.W.3d
616, 622 (Tex. Crim. App. 2017). Sufficiency of the evidence is measured against the

elements of the offense as defined by a hypothetically correct jury charge. Thomas v.

State, 444 S.W.3d 4, 8 (Tex. Crim. App. 2014) (citing Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997). In our review, we must evaluate all the evidence in the record,

both direct and circumstantial, regardless of whether that evidence was properly or

improperly admitted. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016);

Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).


Sufficiency of the Evidence of Intoxication


      To establish the offense of driving while intoxicated, three or more, the State was

required to prove, beyond a reasonable doubt, appellant (1) was intoxicated (2) while

operating a motor vehicle (3) in a public place and (4) has previously been convicted twice

of DWI. TEX. PENAL CODE ANN. §§ 49.04(a), 49.09(b)(2); Ex parte Benson, 459 S.W.3d
67, 74 (Tex. Crim. App. 2015). The two prior DWI convictions were elements of the

charged offense and were necessary to establish that the November 12, 2017 offense



                                              5
qualified as felony DWI. Ex parte Benson, 459 S.W.3d at 75. Appellant stipulated to

these two prior convictions.


       Under the Penal Code, the definition of “intoxicated” includes “not having the

normal use of mental or physical faculties by reason of the introduction of alcohol[.]” TEX.

PENAL CODE ANN. § 49.01(2)(A) (West 2011).


       Indicia of intoxication include any “evidence that would logically raise an inference

that the defendant was intoxicated,” including erratic driving; post-driving behavior such

as stumbling, swaying, slurring or mumbling words; inability to perform field sobriety tests

or follow directions; bloodshot eyes; and any admissions by the defendant concerning

what, when, and how much he had been drinking. Kirsch v. State, 306 S.W.3d 738, 745

(Tex. Crim. App. 2010).


       In his first issue, appellant challenges the sufficiency of the evidence to show that

he operated a vehicle while intoxicated.


       The jury heard evidence that appellant admitted he was driving his pickup truck

when the accident occurred and he ran over a yield sign and hit a fence. Shortly

thereafter, Trooper Atkinson arrived at the accident scene while appellant was sitting in

his truck. Atkinson noted numerous symptoms of intoxication upon first encountering

appellant. Atkinson detected a strong odor of alcoholic coming from appellant, who also

had slurred speech and unsteady balance. Atkinson’s interaction with appellant and

appellant’s poor performance on the field sobriety tests led Atkinson to suspect that

appellant was intoxicated. “Being intoxicated at the scene of a traffic accident in which

the actor was a driver is some circumstantial evidence that the actor’s intoxication caused


                                             6
the accident, and the inference of causation is even stronger when the accident is a one-

car collision with an inanimate object.” Kuciemba v. State, 310 S.W.3d 460, 462 (Tex.

Crim. App. 2010). The video evidence of Atkinson’s encounter with appellant further

supports an inference that appellant was intoxicated. The video showed appellant’s

admission that he had been drinking beer at a bar and that he was driving the truck before

the accident occurred. The video also shows his performance on the field sobriety tests,

his difficulty maintaining his balance, his apparent slurring of his words, and his numerous

pleas to Atkinson to charge him with public intoxication instead of DWI.


       The combined and cumulative force of this evidence and all reasonable inferences

therefrom, when viewed in the light most favorable to the verdict, supports the jury’s

finding that appellant was intoxicated while driving. Considering all of the evidence in the

light most favorable to the verdict, we conclude that a rational jury could have found

appellant guilty of DWI beyond a reasonable doubt. See Jackson, 443 U.S. at 319;

Queeman, 520 S.W.3d at 622. Consequently, we overrule appellant’s first issue.


Disproportionate Sentence


       By his second issue, appellant urges that his sixty-year sentence is grossly

disproportionate to his offense. Appellant concedes the sentence imposed by the jury

was within the legal range as prescribed by law. However, he contends the sentence is

especially cruel and unusual given the facts of the case.        He asserts that the jury

disregarded mitigating evidence that appellant is a successful businessman and a giving

and caring person. The State responds that appellant failed to preserve this issue for our

review. We agree.



                                             7
       To preserve for appellate review a complaint that a sentence is grossly

disproportionate, constituting cruel and unusual punishment, a defendant must present

to the trial court a timely request, objection, or motion stating the specific grounds for the

ruling desired. Rhoades v. State, 934 S.W.2d 113, 119 (Tex. Crim. App. 1996) (en banc);

Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d) (citing TEX.

R. APP. P. 33.1(a)). Error may also be preserved for a disproportionate sentencing

allegation by filing and presenting a motion for new trial raising the issue. See Richardson

v. State, 328 S.W.3d 61, 72 (Tex. App.—Fort Worth 2010, pet. ref’d) (per curiam). In the

absence of preservation by either method, appellant loses the right to complain about the

proportionality of the sentence on appeal. See Malone v. State, 163 S.W.3d 785, 803

(Tex. App.—Texarkana 2005, pet. ref’d); see also Curry v. State, 910 S.W.2d 490, 497

(Tex. Crim. App. 1995) (en banc) (holding defendant failed to preserve cruel and unusual

punishment claim when he urged no objection in trial court); Ham v. State, 355 S.W.3d
819, 825 (Tex. App.—Amarillo 2011, pet. ref’d) (same).


       Here, when the trial court pronounced its sentence, appellant lodged no objection

to his sentence, and he did not file a motion for new trial raising the issue. Because

appellant did not raise his proportionality claim in the trial court, we cannot consider it on

appeal. TEX. R. APP. P. 33.1(a).


       Nevertheless, even if appellant had preserved this issue for review, the challenge

he raises regarding the length of his sentence would fail. In this case, appellant was

convicted of a felony DWI, third or more. At the punishment phase, appellant entered a

plea of true to two enhancements for two previous felony convictions. The punishment

range under the habitual felony statute was confinement for life, or for any term of not


                                              8
more than 99 years or less than 25 years. TEX. PENAL CODE ANN. § 12.42(d). Further,

the State’s punishment evidence consisted of a stipulation of appellant’s criminal history

which included six previous convictions for DWI. Appellant points to nothing in the record,

here, that would raise the inference that the sixty-year sentence imposed was a grossly

disproportionate punishment for a third or greater offense of driving while intoxicated. See

Speckman v. State, Nos. 07-13-00232-CR, 07-13-00233-CR, 2014 Tex. App. LEXIS

5615, at *8-9 (Tex. App.—Amarillo May 23, 2014, no pet.) (mem. op., not designated for

publication). Texas courts have traditionally held that, so long as the punishment imposed

lies within the range prescribed by the Legislature in a valid statute, that punishment is

not excessive, cruel, or unusual. See, e.g., Duran v. State, 363 S.W.3d 719, 724 (Tex.

App.—Houston [1st Dist.] 2011, pet. ref’d).            Finding no inference of gross

disproportionality, we need not and do not reach the considerations regarding sentences

for similar crimes in the same jurisdiction and in other jurisdictions, as appellant has

provided us nothing to consider in those regards. Noyes v. State, No. 07-16-00229-CR,

2018 Tex. App. LEXIS 3572, at *6 (Tex. App.—Amarillo May 21, 2018, no pet.) (mem.

op., not designated for publication) (citing Graham v. Florida, 560 U.S. 48, 60, 130 S. Ct.
2011, 176 L. Ed. 2d 825 (2010)). We overrule issue two.


                                        Conclusion


       Having overruled both of appellant’s issues, we affirm the trial court’s judgment.




                                                        Judy C. Parker
                                                           Justice


Do not publish.
                                             9